330 S.W.3d 498 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Paul MODESITT, Defendant/Appellant.
No. ED 92925.
Missouri Court of Appeals, Eastern District, Division Three.
March 9, 2010.
Matthew Ward, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Evan J. Buchheim, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Paul Modesitt appeals from the judgment upon his conviction by a jury for two counts of criminal nonsupport, in violation of Section 568.040, RSMo 2000,[1] for which he was sentenced to two concurrent terms of four years imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further references are to RSMo 2000.